The opinion of the court was delivered by
Rowell, J.
This is scire facias on a recognizance entered into by the defendant for one Morey before a justice. The declaration is demurred to, which brings in question the validity of the recognizance.
*71The defendant was bail for Morey on a writ issued as a capias against him in an action of assumpsit in favor of the plaintiffs, and on the return day be surrendered bis principal into court in discharge of bimself, and was discharged. Such proceedings were thereupon had in the case that judgment was rendered against Morey for $189.55, damages and costs; whereupon, and within two hours from the rendition of judgment, Morey submitted himself to be examined as to his situation, circumstances, and property, according to the statute in that behalf, and after a partial hearing on that question, the justice, at Morey’s request, continued the case nine days for further hearing, and at the same time took the recognizance in question for $200, conditioned for Morey’s personal appearance on the continuance day, and in default thereof, for the payment of the judgment.
The defendant had the right to surrender his principal into court in discharge of himself as he did. R. L. s. 1468; Abells v. Chipman, 1 Tyler, 377; Chase v. Holton, 11 Vt. 347. The continuance of the case for further hearing on Morey’s application to take the poor-debtors’ oath, suspended the judgment and kept the case open and in hand until that question was disposed of, and execution could not issue till then. Chase v. Holton, 11 Vt. 347. Hence, it was the duty of the court, under section 1469 of the statute, which is unquestionably applicable to justice courts, unless Morey procured bail for his appearance on the continuance day, to order him committed to jail, that he might be had if needed to be taken on execution. And although the statute .says that such commitment shall be deemed to be a commitment on the original writ, yet it is not so in fact, but only in legal effect, for the original writ is returned into court, and cannot be taken for the purpose of commitment; but the court, if the commitment is to be beyond its then present session certainly, must issue a mittimus, upon which the commitment must be made. This is the course pointed out in 1 Tyler, 377, for a justice to *72pursue. From all which it follows that bail like this is not literally taken on the original writ, as the defendant claims it must be; but as the commitment is deemed to be on the writ, the obligation of the bail should be, and in this case by the condition of the recognizance is made to be, co-extensive with that of bail on the writ.
It is strongly urged as a reason why the justice had no power under the statute to take this recognizance, that there is no provision for issuing a bail-piece in such a case, so that the bail is powerless to bring in the principal. But the bail here is the same as special bail, or bail above or to the action, at common law, and the right of such bail to apprehend their principal is not at all dependent upon their having a bail-piece, which is not process nor in the nature of process, but is only evidence that the surety has become bail. At the common law the bail-piece seems not to have been delivered to the person becoming bail, but it was signed by a judge and filed in the court in which the case was pending.
Lord Coke says that “in truth baily is an old Saxon word, and signifieth a safe keeper or protector, and - baile or ballium is safe keeping or protection ; and thereupon we say when a man upon surety is delivered out of prison, traditur in ballium, he is delivered into bayle, that is, into their safe keeping or protection from prison.” Co. Lit. 61b. Blackstone derives the word bail from the French, bailier, to deliver. Some derive it from the Greek, ballein, to deliver into hands.
Hence, a defendant who is delivered to special bail is looked upon in the eye of the law as being constantly in their custody. They are regarded as his jailers, and have him always as it were upon a string that they may pull at pleasure and surrender him in their own discharge. They may .take him on Sunday, which shows that it is not an original taking, but that he is still in custody. Bac. Abr., tit. Bail in Civil Cases; Pyewell v. Stow, 3 Taunt. 425; Payne v. Spencer, 6 M. & S. 231.
*73They have a right to be constantly with the principal, and to enter his dwelling when they please to take him. Sheers v. Brooks, 2 H. Bl. 120.
Their authority arises more from contract than from the law; and as between the parties neither the jurisdiction of the court nor of the state controls it,' and so the bail may take the principal in another jurisdiction or another state, on the ground that a valid contract made in one state is enforceable in another according to the law there. Nicoll v. Ingersoll, 7 Johns. 145; Commonwealth v. Brickett, 8 Pick. 138. This shows that the authority need not be exercised by process, but that it inheres in the bail themselves ; and they may exercise it personally or depute another to exercise it for them. See the cases last cited, and Pyewell v. Stow, 3 Taunt. 425; 1 Tidd’s Pr. 218.
But it is said that the recognizance, being larger than the judgment, is larger than the law requires, and therefore irregular, and that the bail should be discharged on motion. But the statute does not fix the amount of the recognizance in such cases. The recognizance is conditioned for the payment of the judgment in default of the principal’s appearance, and so the liability upon it is limited to the amount of the judgment, though the recognizance be for more. R. L. s. 942.
The judgment of the County Court overruling the demurrer and adjudging the declaration sufficient is affirmed; but as no final judgment was rendered below, the cause is remanded.